Citation Nr: 1044584	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for viral hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
that denied the Veteran's claims of service connection for 
hepatitis C and hearing loss.

In April 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

In January 2010, the Board remanded the matter for additional 
development.  After completion of the additional development, but 
before the case was returned to the Board for appellate 
disposition, the RO issued a rating decision in September 2010 
granting service connection for bilateral hearing loss.  As the 
grant of service connection represents a complete grant of 
benefits sought on appeal with respect to that issue, the matter 
is no longer in appellate status or before the Board.  

Regarding the issue of service connection for viral hepatitis, 
the RO issued a supplemental statement of the case (SSOC) in 
September 2010 which continued the denial of the claim, and 
returned the case to the Board.  


FINDINGS OF FACT

1.  The Veteran, as likely as not, contracted Hepatitis A and B 
during service, but they resolved during service and the Veteran 
does not currently have Hepatitis A or Hepatitis B.  

2.  Hepatitis C was not first manifest during service or within a 
year following discharge from service and the medical evidence of 
record establishes that it has since resolved; the Veteran does 
not have a current viral hepatitis disability.  

3.  The Veteran has an enlarged liver that is more likely than 
not due to prescribed medications for high cholesterol.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for viral hepatitis have not been met.  8 U.S.C.A. §§ 1110, 5103, 
5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2007.  This notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the Statement of the Case, issued in May 2008, along 
with the January 2010 remand provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions and afforded the Veteran 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  In addition, the RO has 
complied with the Board's January 2010 remand directives by 
obtaining VA medical records dating from March 2008, and 
providing an examination to assess whether the Veteran currently 
has hepatitis or residuals thereof that are related to service.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



II.  Service Connection

The Veteran seeks service connection for viral hepatitis.  He 
asserts that he contracted hepatitis in service and that he 
continues to suffer from the residuals of the hepatitis that he 
contracted in service.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran was treated 
for viral hepatitis during service.  According to those records, 
the Veteran definitely contracted hepatitis during service in the 
1970's, although it was unclear as to what type.  Then after 
service, it appears that the Veteran subsequently contracted 
hepatitis B in the 1980s, and was diagnosed as having hepatitis C 
in the 1990's.  The records also show that the Veteran got a 
tattoo during service, and he had a positive history of in-
service IV drug use at some point, although he asserts that the 
IV drug use began after the initial attack of jaundice in- 
service.  The Veteran denied blood transfusions.

The Veteran was afforded a VA examination in August 2007 to 
determine the current nature and likely etiology of any 
hepatitis.  The examiner noted that the Veteran's labs starting 
from 2000 indicated that the Veteran had positive hepatitis C 
antibody with quantitative of 25.  He also had a B-antigen and 
antibody.  The diagnosis was Hepatitis C and Hepatitis B.  The 
examiner stated that the Veteran definitely had hepatitis in 
service, although it was unclear as to what kind.  The examiner 
noted, however, that the Veteran's account of having all three 
types of hepatitis at some point in time was corroborated by the 
serological reports. Thus, the examiner opined that it was at 
least as likely as not that the Veteran contracted hepatitis from 
the service, although which particular type could not be told at 
that time.  The examiner pointed out that the service treatment 
records documented treatment for hepatitis during service several 
times, along with jaundice and nausea, vomiting and diarrhea, all 
of which were symptoms of hepatitis.

The RO denied the claim of service connection for hepatitis C, in 
particular, because the Veteran's service records and post-
service records did not provide a confirmed diagnosis of 
hepatitis C that could be related to service.  The RO pointed out 
that a confirmed diagnosis of hepatitis C required both a 
positive EIA (enzyme immunoassay) or ELISA (enzyme-linked 
immunosorbent assay) and a positive RIBA (recombinant immunoblot 
assay); or a positive test for HCV RNA (hepatitis C viral 
ribonucleic acid).

The RO denied the claim of service connection for hepatitis A 
and/or B because the VA examiner was unable to state which 
particular type of hepatitis the Veteran contracted in service.

In the January 2010 remand, the Board pointed out that the RO's 
rationale for the denial of the claim is flawed.  First, there 
were no such tests for hepatitis C, or a diagnosis of hepatitis 
C, at the time the Veteran was in service in the mid-1970's. 
Thus, it is not surprising that the service treatment records do 
not show a confirmed diagnosis of hepatitis C.

Furthermore, in determining whether service connection for 
hepatitis is warranted, the focus should be placed not on what 
type of hepatitis the Veteran contracted during service; but, 
rather, whether the Veteran has a current disability manifested 
by symptoms that were incurred in service.  Thus, the matter was 
remanded for an examination by a medical professional to 
determine whether the Veteran has a current hepatitis disability, 
or residuals therefrom, and if so, whether the current symptoms 
or residuals began during service.  Importantly, to warrant 
service connection, there must be a current disability, and, that 
current disability must be related to service.  These questions 
were not answered by the August 2007 examiner, thus rendering 
that examination inadequate for purposes of establishing whether 
service connection for hepatitis is warranted. 

The Veteran was examined by VA on remand in March 2010.  The 
examiner noted, based on a review of the claims file, that the 
Veteran was treated during service for hepatitis A in 1975 in 
Frankfurt, Germany.  He presented with jaundice, nausea, 
vomiting, and fatigue.  He was admitted for one week in the 
hospital and given IV fluids, vitamins, and bed rest.  He 
recovered fully.  The examiner noted that lab results at that 
time showed hepatitis A antigen positive.  The examiner further 
noted that additional records confirmed another bout of nausea, 
vomiting and yellowness of the eyes in 1981.  VA Lab work showed 
hepatitis B surface antigen.  The Veteran was given IV fluid in 
the emergency room and provided bed rest.  He was instructed to 
stay home for one week.  There was no fever at that point.  He 
recovered fully and had been well since then.  

The Veteran currently reported weakness, but no yellowness of the 
eyes, no diarrhea, no abdominal pain, and no rashes.  The Veteran 
denied joint pains and leg swelling.  He claimed weight gain and 
denied loss of appetite.  The examiner noted that the Veteran 
denied blood transfusions but used IV drugs from the late 1970's 
to the early 1980's.  He used IV heroin for a few years and also 
had a tattoo on his left upper arm.  No other liver disease was 
diagnosed.  The Veteran had reportedly been on statin medication 
since 2009, and the examiner specifically indicated that 
cholesterol medications such as the Veteran's simvastatin 80 mg 
daily, could affect the liver.  Additionally, the examiner 
pointed out that other medications such as valproic acid, 
divalproex 500 mg daily and buspirone 10 mg daily for depression 
could also affect the liver.  

Physical examination was essentially negative, as the Veteran was 
not jaundiced, not pale, in no acute distress, and there were no 
rashes.  Chest was clear, abdomen was nontender, although there 
was some evidence of slight liver enlargement 1-2 cm.  There was 
no pedal edema.  

Labs showed positive hepatitis B surface antibody and negative 
hepatitis B surface antigen with positive hepatitis B core 
antibody.  Hepatitis A antibody was positive and Hepatitis A 
antigen was negative.  Hepatitis C antibody was positive.  
Hepatitis C PCR was negative and hepatitis C RNA qualitative was 
negative.  The examiner noted that the Veteran had liver function 
tests done in 2007 which were totally normal.  A repeat liver 
function test showed mild elevation of SPGT to 46 which the 
examiner stated was good.  The examiner also noted that the 
Veteran had an ultrasound of the abdomen in 2001 which showed 
normal liver.  A repeat ultrasound in 2009 showed mildly enlarged 
liver.  Urinalysis was normal.  The Veteran had negative Alpha I 
antitrypsin A done and normal alpha feto protein.  The diagnoses 
were:  (1) resolved hepatitis A; (2)  resolved hepatitis B; (3) 
resolved hepatitis C; and (4) enlarged liver.  

The examiner opined that the hepatitis A and B were most likely 
incurred in service, but also noted that they were resolved.  The 
examiner explained that the Veteran now only had the immunity of 
infection and no antigen present.  

Regarding hepatitis C, the examiner opined that this disease was 
contracted after military service and did not go into chronicity; 
i.e., it too, resolved.  The examiner opined that the etiology of 
the hepatitis C was either the tattoo or the post-service IV drug 
use.  Finally, the examiner opined that the hepatomegaly found on 
ultrasound was most likely attributed to the Veteran's current 
medications.  

VA treatment records show that, in April 2007, the impression was 
that the Veteran "does not have chronic HCV.  Will perform RIBA 
test, ordered, pending since 4/5/07.  If negative-HCV ab was 
false positive, if RIBA positive, pt had HCV and cleared.  Pt had 
HBV and immune now."  In September 2007, the diagnosis was Hep C 
cleared and immune to Hep B.  

In sum, the Veteran does not have a current chronic viral 
hepatitis disability, or residuals of hepatitis, for which 
service connection may be established.  Even though the examiner 
opined that the Veteran's tattoo may have been the culprit, and 
the Veteran claims he got the tattoo during service, the fact 
remains that the Veteran does not currently have hepatitis or 
residuals of hepatitis.  In that regard, the Board finds that 
while the Veteran is competent to report that he had hepatitis, 
as this was confirmed by testing, and that he has symptoms, he is 
not competent to diagnose current hepatitis or to provide an 
etiological opinion for his liver condition.  Moreover, even if 
the Board found him competent to make such diagnoses and 
opinions, the medical evidence of record, particularly the March 
2010 VA examination report, is more probative as it is based on 
physical examination, a review of the history and as an opinion 
with a rationale was provided.  Significantly, absent proof of 
the existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Moreover, the VA examiner opined that the 
current liver enlargement is more likely due to medication taken 
for a nonservice connected problem.  Accordingly, the 
preponderance of the evidence is against the claim and service 
connection is not established.


ORDER

Service connection for viral hepatitis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


